Title: To Thomas Jefferson from Thomas Paine, 18 June 1789
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
London June 18th. 1789.

I wrote you last night by Mr. Parker. I this Morning received the following from Sir Joseph Banks

“Sir Jos. Banks presents his compliments to Mr. Paine and has the honor for his and Mr. Jefferson’s information to inclose the particulars of Mr. Ledyard’s Death which have been received by the Association for investigating the interior of Africa.”


Soho Square
}


June 18th. 1789


Mr. Beaufoy presents his compliments to Sir Joseph Banks, and is much concerned that he cannot encourage the hope which Mr. Jefferson entertains that there is no truth in the report of Mr. Ledyard death. The letter which Mr. Beaufoy received from Mr. Baldwin the British Consul at Cairo, and which is dated Alexandria March 4th. 1789 informs him—That a day was fixed for Mr. Ledyard’s departure as he was prepared and seemed anxious to set off, but bad weather or other causes occasioned delay as happens to most caravans. Mr. Ledyard took offence at the delay and threw himself into a violent rage with his conductors which deranged something in his system that he thought to cure by an emetic, but he took the dose so strong as at the first or second effort of its operations to break a blood vessel. In three days he was suffocated and died.
This Account is confirmed by a letter from the Compte de Rosette, the Venetian Resident at Cairo, to Mr. Hunter, an English Merchant who had lived in great intimacy with Mr. Ledyard from the time of their travelling together from Alexandria to Cairo to that of Mr. Hunter’s departure for England. This letter is dated Cairo 27th. Jany. 1789 and tells Mr. Hunter “that seventeen days ago poor Mr. Ledyard went to his eternal rest. He suffered himself to be transported with anger against the persons who had engaged to conduct him to Sennar because they delayed setting out on their voyage for want (as they said) of a fair wind. He was seized with a pain in his stomach occasioned by Bile and undertook to cure himself. excessive vomiting ensued, in consequence of which he broke a blood vessel and died in six days.”
From the general correspondence of those two accounts Mr. Beaufoy apprehends that no doubt can be entertained of the Melancholly fact which they announce.
Great George Street
June 16th. 1789
Thus far Sir Joseph’s and Mr. Beaufoy’s letters. They were sent to me in answer to an extract from your letter which I gave to Sir  Joseph. Ledyard was a great favorite with the Society. They consider him as falling a sacrifice to integrity and lament him with an affectionate Sorrow. His manner of writing had surprised them as they at first conceived him a bold but illiterate adventurer. That man said Sir Joseph one day to me “was all Mind.”
I wish I could have sent you a better account, but I fulfill your request by sending such as it is. Your Affectionate friend and Obliged Humble servant,

Thomas Paine

